EVERETT, Chief Judge
(concurring):
I am in general agreement with the majority opinion and with the result reached. It appears to me that the individual who might complain most persuasively about the convening authority’s comment concerning clemency in his referral document would be someone who was tried within 15 days of referral and who thereafter claims that he had been rushed to judgment and so had not asserted available defenses or who had received either no clemency or what he considered inadequate clemency. However, Mitchell suggests that he, too, has a valid complaint, for the convening authority’s statement might be read to suggest that if an accused is not tried within 15 days of referral of his case, the convening authority will not consider him for clemency under any circumstances. Since I can find no basis for this interpretation anywhere in the record and since appellant has not requested clemency from any reviewing authority at any time subsequent to his court-martial, I do not believe that he qualifies for relief.
There are two segments of the majority opinion which give me some pause. The first is the broad statement that “[cjonsistent with our past case law, we cannot condone a command practice [such as the statement here in issue] which expands the normal scope of plea bargaining. It constitutes impermissible interference with the trial and its procedures.” 15 M.J. 238, 240. While I agree with the majority that the statement by the convening authority might in some instances have “a tendency to discourage an accused from carefully preparing his defense and fully litigating his case at the court-martial,” id., plea bargaining is not necessarily involved. Indeed, the convening authority’s statement does not specifically address the plea of the accused, but only the time period for completing the trial. Therefore, while a plea of guilty or a stipulation of fact might help achieve the goal of trial within 15 days from referral, neither would be an inevitable condition of satisfying the time limit. Moreover, I should note that the cases on plea bargaining cited in the majority opin*241ion must be applied in light of our more recent precedents on the same subject. See, e.g., United States v. Cook, 12 M.J. 448 (C.M.A.1982); United States v. Schaffer, 12 M.J. 425 (C.M.A.1982). As long as the trial and appellate processes are not rendered ineffective and their integrity is maintained, see, e.g., United States v. Mills, 12 M.J. 1 (C.M.A.1981), some flexibility and imagination in the plea-bargaining process have been allowed by our Court.
Secondly, the reference in footnote 2 to “sub rosa understandings” is somewhat misleading. While “[s]uch ... understandings are not an accepted method of practice at courts-martial,” 15 M.J. at 239 n. 2, nothing of that sort is involved in the present ease. Appellant never has sought to take advantage of any understanding or promise that was offered. If he had done so, we should have assumed that counsel and the military judge — in light of our prior pronouncements — would have made a matter of record exactly what was anticipated by the parties. In turn, appellant would have been entitled to whatever quid pro quo was offered him by the convening authority. Since no express or implied understanding was relied on by any of the parties in the disposition of appellant’s case, and appellant pleaded not guilty to the charges, there was no occasion for the judge to inquire about any agreements.